179 S.W.3d 478 (2005)
ALLIANZ INSURANCE COMPANY, Commonwealth Insurance Company, and TIG Insurance Company, Plaintiffs/Respondents/Cross-Appellants,
v.
LEXINGTON INSURANCE COMPANY, Defendant/Appellant/Cross-Respondent, and
Winterthur Insurance Company and Lloyds of London Syndicate No. 2027, Defendants.
No. ED 86039.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2005.
*479 John Francis Cooney, Kevin Edward Myers, St. Louis, MO, Michael F. Aylward, Boston, MA, for Appellant.
William J. Niehoff, Belleville, IL, Lindsay A. Davis, Thomas B. Caswell, Minneapolis, MN, for Respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Lexington Insurance Company (Lexington) appeals and Allianz Insurance Company, Commonwealth Insurance Company, and TIG Insurance Company (collectively Plaintiffs) cross-appeal from a trial court judgment entered in favor of Plaintiffs and against Lexington on Plaintiffs' First Amended Petition alleging breach of contract and seeking a declaratory judgment as to the number of occurrences that resulted in certain losses. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in determining that the Midway Loss and the Savage Loss resulted from two occurrences and in not awarding Plaintiffs prejudgment interest. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).